Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2022

                                      No. 04-22-00030-CR

                                     Jorge Rene VELASCO,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000108-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        The reporter’s record was due on March 7, 2022. On January 27, 2022, court reporter
Yvonne S. Nino filed twelve volumes of the record; however, the docketing statement filed in
this appeal indicates David Laurel is the court reporter responsible for this case. Accordingly, it
is unclear whether the reporter’s record is complete. We therefore order appellant to file a
response by March 28, 2022 confirming whether the reporter’s record is complete.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court